DETAILED ACTION
	This is in response to the application filed on November 15, 2020 where Claims 1 – 20, of which Claims 1, 14, and 20 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 and 15 – 19 of U.S. Patent No. 10,841,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent because the patent contains narrower claim limitations in addition to the same limitations claimed in the present application.  Claims 2 – 13 of the present application is nearly identical to Claims 2 – 13 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2016/0224993 (hereinafter “Miller”), in view of PGPub. 2008/0071638 (hereinafter “Wanker”).
2.	Regarding Claim 20, Miller discloses a device [Abstract; Fig. 1 and 7; Para. 0049], comprising:
	a processor [Fig. 1; Para. 0047, 0049], to:
receive electronic information [Fig. 4; Para. 0057-58; system receives various entity data from user input, external sources, the entity itself, etc.];
analyze the electronic information [Fig. 4; Para. 0059-61]; 
assign a score based on the analysis of the electronic information [Fig. 4 and 5; Para. 0060-63; determine confidence score for entity data];
compare the score to a threshold value [Fig. 4 and 5; Para. 0060-63; compare confidence score to thresholds]; and
authenticate an electronic entity based on comparing the score to the threshold value [Fig. 4 and 5; Para. 0060-63; entity data validated if confidence score is above certain threshold];
generate an electronic certificate based on the authentication of the electronic entity [Fig. 1 and 5; Para. 0097-101; user interface that shows entity profiles for each entity validated by the system and whether or not they are managed by the financial institution (certified entity)];
receive additional electronic information for a different electronic entity [Fig. 4, 5, and 7; Para. 0066 entity data for additional entities];
determine the different electronic entity consists of multiple sub-entities, wherein each of the multiple sub-entities are companies, wherein the multiple sub-entities include a first sub-entity and a second sub-entity [Fig. 4 and 5; Para. 0073];
analyze the additional electronic information [Fig. 4 and 5; Para. 0059-61, 0066; validating entity data for additional entities];
certify some of the multiple sub-entities based on analyzing the additional electronic information [Fig. 1 and 5; Para. 0097-101; user interface that shows entity profiles for each entity validated by the system and whether or not they are managed by the financial institution (certified entity)];
receive new electronic information [Fig. 4, 5, and 7; Para. 0066 entity data for additional entities or for the same entity]; 
analyze the new electronic information [Fig. 4, 5, and 7; Para. 0066 entity data for additional entities or for the same entity validated];
assign another score based on the analysis of the new electronic information [Fig. 4 and 5; Para. 0060-63; determine confidence score for additional entity data or for the same entity based on new information], the other score being different than the score based on:
the geographic information within the electronic information and other geographic information within the new electronic information [Fig. 4 and 5; Para. 0060-63; confidence score for additional entity data can be low if there are differing geographic location data],

analyze the other score at a later time based on analyzing real-time electronic information of 
determine whether to increase or decrease the other score based on the analyzing of the real-time information of 
Miller, however, does not specifically disclose that the additional electronic information not including a 100% probability that a product is electronically communicated by an additional electronic entity and the electronic information including a 100% probability that another product is electronically communication by the electronic entity and the real-time electronic information comprises of price information.
Wanker discloses a system and method for comparing merchants (entities) for providing particular products and/or services [Abstract].  Wanker further that the new electronic information not including a 100% probability that a product is electronically communicated by an additional electronic entity and the electronic information including a 100% probability that another product is electronically communication by the electronic entity [Fig. 4D, 5A, 6A, 6B; Para. 0047-49; merchants can be filtered out based on inventory levels].  Wanker further discloses that the real-time electronic information comprises of price information [Fig. 3; Para. 0047-49; updated pricing and/or inventory can change the aggregated scores for each merchant].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Wanker with Miller since both systems aggregate and analyze company data to provide details to help a user to decide to engage in a transaction with a particular entity.  The combination would enable the Miller system to incorporate additional information regarding each entity to determine their associated risk level.  The motivation to do so is to analyze as much relevant information available regarding entities to determine the risk associated with performing a transaction with those entities to improve business practices (obvious to one skilled in the art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 9,569,729 – system and method for organizing and comparing organizations.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496